      Case 5:19-cv-01158-GTS-ATB Document 49 Filed 09/30/20 Page 1 of 1




                                              One Lincoln Center | Syracuse, NY 13202-1355 | bsk.com

                                                                                  LIZA R. MAGLEY
                                                                                   lmagley@bsk.com
                                                                                     P: 315.218.8226
September 30, 2020

VIA ELECTRONIC FILING

Hon. Andrew T. Baxter
U.S. Magistrate Judge
United States District Court
Northern District of New York
Federal Building and U.S. Courthouse
P.O. Box 7396
Syracuse, NY 13261-7396

Re:   CAR-FRESHNER Corporation, et al. v. Scented Promotions, LLC, et al., 5:19-cv-
      01158 (GTS/ATB)

Dear Magistrate Judge Baxter:

Plaintiffs’ supplemental letter brief (“
                                       Letter”) in opposition to Defendants’ Motion to
Dismiss for Lack of Personal Jurisdiction in the above-referenced action must be
submitted by Friday, October 2, 2020. (ECF Doc. No. 46) Pursuant to this Court’s
Orders, dated June 12, 2020 and August 12, 2020, the Letter is not to exceed five
pages. (ECF Doc. Nos. 40, 46)

Due to the volume of information collected during jurisdictional discovery, Plaintiffs
request a slight extension of the page limit for the Letter to no more than two
additional pages, amounting to no more than seven pages total.

We are available at the Court’s convenience should the Court wish to hear from
Plaintiffs further with respect to this request.

Very truly yours,

BOND, SCHOENECK & KING, PLLC



Liza R. Magley
LRM/lrm

cc: All Counsel (Via ECF)


                                                                                          3616845.1
